                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

TERRY L. COUPELL,                        :

                  Plaintiff              :   CIVIL ACTION NO. 3:18-2411

      v.                                 :         JUDGE MANNION

ANDREW SAUL1,                            :

                  Defendant              :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Joseph F.

Saporito, Jr., which recommends that the decision of the Commissioner be

reversed and that the plaintiff’s request for remand for a new administrative

hearing be granted. (Doc. 13). No party has filed objections to the report.

      Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court


      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1); Local

Rule 72.31.

      In his decision denying the plaintiff’s claim for disability insurance

benefits under Title II of the Social Security Act (“Act”), the ALJ found that the

plaintiff had the capacity to perform a limited range of sedentary work activity.

However, at step four of the disability determination process, the ALJ

determined that the plaintiff was capable of performing both her past relevant

work as a hairstylist, which was light to medium work activity, as well as her

work as a claims clerk I, which was sedentary. The plaintiff argues in this

action that the ALJ erred in evaluating her past relevant work as a hairstylist

despite finding that she could only perform a limited range of sedentary work

activity. Although the Commissioner argues that the ALJ’s inclusion of the

hairstylist position in his finding was a typographical error, Judge Saporito has

determined that the inconsistency in the ALJ’s findings regarding the plaintiff’s

ability to perform her past relevant work rendered him unable to conduct

meaningful review of the decision without speculating about the ALJ’s actual

findings based upon all of the testimony. As such, Judge Saporito

recommends that the decision of the Commissioner be reversed and the

plaintiff’s request for remand for a new administrative hearing be granted.

      No party has objected to Judge Saporito’s report. The court has


                                        2
reviewed the report and recommendation of Judge Saporito and finds no clear

error of record. Further, the court agrees with the sound reasoning upon

which Judge Saporito’s decision is based. Therefore, the court will adopt the

report and recommendation in its entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)   The report and recommendation of Judge Saporito (Doc.

                 13), is ADOPTED IN ITS ENTIRETY AS THE RULING OF

                 THE COURT.

           (2)   The plaintiff’s appeal is GRANTED.

           (3)   The decision of the Commissioner is REVERSED and the matter

                 is REMANDED for a new administrative hearing.

           (4)   The Clerk of Court is directed to CLOSE THIS CASE.




                                          S/Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge


Date: January 31, 2020
18-2411-01.wpd




                                         3
